                            Case 1:20-cv-01569-AJT-JFA Document 1-1 Filed 12/20/20 Page 1 of 4 PageID# 10

                                                          Exhibit A to the Complaint
Location: Vienna, VA                                                                                IP Address: 71.114.79.5
Total Works Infringed: 35                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            11/30/2020   Tushy        06/05/2017     07/07/2017   PA0002074097
          4BAB25D18D81C6A63E3AFE077735EC6B61810E14                              19:42:37
          File Hash:
          FFAE5541F4D1F8E13776BB1FC733BAD53A019E725848B8CCF5C78877EE0944E3
 2        Info Hash:                                                            11/30/2020   Tushy        07/10/2017     08/18/2017   PA0002077678
          1AB8C2B17686AC6D80CE93AD69388780C6BEB4C3                              19:15:52
          File Hash:
          A25C01266CB692D40490B18165C74FDBC45967EE57D96A054B316B32CA303291
 3        Info Hash:                                                            09/15/2020   Tushy        09/14/2020     09/29/2020   PA0002258682
          1444BAA411A2A971C09FBD663DEBBCE14D0B5C7C                              19:27:49
          File Hash:
          A4F89D70E4B9E016BAF099259CAF8E3494C77E875B874C08D7653AD4EA0D3E07
 4        Info Hash:                                                            09/02/2020   Tushy        08/30/2020     09/05/2020   PA0002255477
          FFBCF58EF0CD8C81446C244EBEA22CC3F2BCD9D8                              00:34:19
          File Hash:
          6C237DBE0A407654CB5E6BD74C8EE125F7C57FC7185B28244457431623F4C083
 5        Info Hash:                                                            08/19/2020   Tushy        08/16/2020     08/18/2020   PA0002253098
          BDF82178BBE38FCF4A50D74C67C73973CD69EF23                              00:55:29
          File Hash:
          7F22DA1D6DA60BB321C084139E1FCFBFFAB5217515194D1BC4FC52AC899D3620
 6        Info Hash:                                                            07/28/2020   Tushy        07/26/2020     08/31/2020   PA0002265634
          F2E2D4E046CCDC0E6FB0A0BE24D07653F3A912F8                              19:25:58
          File Hash:
          6106DF256B24DD6C920A937F36BDC9F76CE6C6CA22C29C661D65493E9FC055B0
 7        Info Hash:                                                            07/14/2020   Tushy        07/12/2020     07/20/2020   PA0002248965
          6CD80647B4C12FB7BC07E75077C2F3DBD5B6452D                              00:42:38
          File Hash:
          9929AC09E25EDA0D1C46B57799340305CEAA94F44D98D6AB1F751F065D752BFF
 8        Info Hash:                                                            06/09/2020   Tushy        11/27/2018     01/22/2019   PA0002149851
          EBD16CBE3484D2A3B19D220A3F4EAA31E1845689                              01:16:24
          File Hash:
          1CD12C1C2BA301B318D02E752135027C0FF882A53596A13C459186FB9D938C8F
                        Case 1:20-cv-01569-AJT-JFA Document 1-1 Filed 12/20/20 Page 2 of 4 PageID# 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         05/05/2020   Tushy     05/03/2020   05/19/2020   PA0002241474
       017F8A5FA478B705A35E57D0296F318C8C63DFBD                           21:23:52
       File Hash:
       46E691036EB12493A1CB0143337AE7DDA08D5F925DBDA155E9520C6750661E90
10     Info Hash:                                                         03/06/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       E59BF4DD11580DE116FCAA01D5A005226CC01E18                           01:21:35
       File Hash:
       605967F7E372D9607D6BA2E22985CAB24B1810C42720227D8A8D6DD0E933F060
11     Info Hash:                                                         03/06/2020   Tushy     03/01/2020   04/15/2020   PA0002244962
       B41187C80115182E98EB541B3B15CE240B88B14A                           01:18:40
       File Hash:
       9FE0D087CFCD5F3A3EF32FAE3C613F82AF2F46E308BDAD9D900A82372999F061
12     Info Hash:                                                         02/21/2020   Tushy     02/20/2020   03/18/2020   PA0002241623
       0CE33C446429277463F3D57A64FCA9072BD8DE65                           00:58:51
       File Hash:
       C2886ACBECB00180E9884BB466E7B9B53F3B038F5900184BC2FC6ED10618F54E
13     Info Hash:                                                         01/27/2020   Tushy     01/26/2020   02/20/2020   PA0002237626
       E71EC8CB63393289191415BB2B8F1FA8208D768A                           00:35:19
       File Hash:
       27577D0CD872DF905A722080D0516F6F6047787DBB633287BEEAB5B6E5B5C29C
14     Info Hash:                                                         01/18/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       F14D03319C96EA97DF51925499B59B64CA503E35                           01:31:42
       File Hash:
       EA4D9009B34F773184E4EB73E2BDE6C65D783E27863E51E1B60C05901FB93C08
15     Info Hash:                                                         01/03/2020   Blacked   12/21/2019   01/03/2020   PA0002219632
       E1B4DE5C3E27DACD290ADEED9E548F0644D74E73                           02:59:04
       File Hash:
       A802078DFD388951115A9DFBA87C43AA2022D5973DA9E6839FBABC50067D3404
16     Info Hash:                                                         12/28/2019   Tushy     12/27/2019   01/22/2020   PA0002234861
       415C3B7943A631507E46E3B17A50F5B72D0DD00B                           02:48:47
       File Hash:
       4A3DFBCC7121F71DC232669300B96F09598024154AAB6B48BDB9094E86743DCE
17     Info Hash:                                                         12/12/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       C6520DA67348FCF688DB38741CB288B7A76ADB05                           02:45:19
       File Hash:
       41CCEE97E4FF595FC5E5795C99144C4DC34E96328A35A68D5F403BF219A838B7
                        Case 1:20-cv-01569-AJT-JFA Document 1-1 Filed 12/20/20 Page 3 of 4 PageID# 12

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         12/05/2019   Tushy     12/02/2019   12/17/2019   PA0002217668
       8141AB80DA4E31ED14546F8C150F2C63A06CA438                           22:38:32
       File Hash:
       2C3F4225CC8B620F5EA8CCAE4D4439C09D4B800517244C161FE55CBB98421E5B
19     Info Hash:                                                         11/27/2019   Blacked   11/25/2019   12/09/2019   PA0002216263
       1B2382289ABB38239B1FF055D9746681B6157C71                           02:33:09     Raw
       File Hash:
       A59AA469EA9239D0D66218CB34A5A688895E5305502B8151FC1A17598C0DEF83
20     Info Hash:                                                         11/27/2019   Blacked   11/25/2019   12/09/2019   PA0002216262
       238E583821784CA8C1C7D09897AAC9B6FC68D488                           02:20:17
       File Hash:
       402EDA3E56A21A9FEF4FF7A3C194EF0CCFFDA3915F8A18EDD88FBA6F19E1E56B
21     Info Hash:                                                         10/25/2019   Tushy     11/27/2017   01/04/2018   PA0002069335
       041467C4974BAA7E587B0367EC12EC6D933A7317                           01:44:03
       File Hash:
       B6755513BE36176A35BEC386097546EF586D9961D37E1A73551AFD7F6050BE7C
22     Info Hash:                                                         10/25/2019   Tushy     10/23/2019   11/05/2019   PA0002227103
       B28F49E459245BA3B35AFA97F4780D3924030CBB                           01:09:13
       File Hash:
       070014250BD7FF6C297A1FE0561DC87F42CDE0411172A72171214D2C8EA22A35
23     Info Hash:                                                         10/09/2019   Tushy     10/03/2019   10/21/2019   PA0002207743
       E9B680D874D46CAE8626611338D8E71E429D202C                           01:06:50
       File Hash:
       A816A1A74299D2D70BAC68220518C15AA9BB1CE927F78D0C71538A6E87FDA8E5
24     Info Hash:                                                         10/02/2019   Tushy     09/28/2019   10/21/2019   PA0002207776
       60FAF98DC530C76821EB20CE9D6F41DFB64CEBAD                           00:21:43
       File Hash:
       8B9C34D1B970E0D22F63878589E31A9E4E4822EEF61056D267E31B6A355DE56D
25     Info Hash:                                                         09/21/2019   Tushy     05/11/2019   07/05/2019   PA0002206404
       9DF91911B691952B304CD72D22ED6C93525094FE                           23:16:48
       File Hash:
       80FEE33C58B958C751CE68EAFA640D65F8093642C152E97B07ABB4400B5FB95A
26     Info Hash:                                                         08/25/2019   Tushy     08/24/2019   09/17/2019   PA0002216213
       9F9C11BC582227F6DB56678FC61934B7F83C2C2F                           14:09:36
       File Hash:
       E041BBB42344F2B75B870D56D0F0799290C94E392E7E9144390645FE1A66F35D
                        Case 1:20-cv-01569-AJT-JFA Document 1-1 Filed 12/20/20 Page 4 of 4 PageID# 13

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         08/15/2019   Tushy   08/14/2019   09/17/2019   PA0002216214
       FC7B1AF6759CFC7917240CAB3F5478D757E5FF33                           01:51:44
       File Hash:
       54970127998111E48E39811FAA2695761428103D0A6B698047BEBC6B973F76C3
28     Info Hash:                                                         08/09/2019   Tushy   08/04/2019   08/22/2019   PA0002195508
       2EEE7B4D1483E621A4A18D7EC29D97296D404EB0                           20:12:16
       File Hash:
       044A7207F8BCD4CA458CE003D2B843C39228539ECF13F30B67EC91724A2A7EAE
29     Info Hash:                                                         07/30/2019   Tushy   07/10/2019   08/02/2019   PA0002192298
       76F442D9C1D44DBCA7E9694E06BAC9FDEFA1286B                           01:29:23
       File Hash:
       07804F7A6BD22E48684AEC6C8DDA18FC0C431D770A7AE0785B1FD1E2DA8B8D2C
30     Info Hash:                                                         07/17/2019   Tushy   07/05/2019   08/27/2019   PA0002213300
       A2C3D378DEA7506A11D8ACFE266CA4E369B3F07C                           19:27:00
       File Hash:
       EEF562B8CECC530E3A0314348BE50E5C25BFE07D20F03C4EA51194D4C9B0FE82
31     Info Hash:                                                         07/16/2019   Tushy   07/15/2019   08/02/2019   PA0002192300
       4D73BAD72967DF4180227491EBEC51A05DC34C96                           23:47:22
       File Hash:
       B3BD5FA8B89500253DD8FDD7B35B0F1981662474A9D6720130386C1D5856552E
32     Info Hash:                                                         06/05/2019   Tushy   05/31/2019   06/17/2019   PA0002181300
       6AA870E3F55544F4B0AA3BB0604963577DB37248                           01:35:29
       File Hash:
       3DDDCD20C78E60D97705D3FB353BCFEA7390157EC1E9BCA6FBD846BE81C7C019
33     Info Hash:                                                         05/22/2019   Tushy   05/21/2019   06/17/2019   PA0002181294
       DA10C35906A2AB971B237A112F81E0124D41E215                           01:15:08
       File Hash:
       D107B49B8772401BA772C16EC1C5D5D5919E9FF5B937E8454B863BACB8B7DF63
34     Info Hash:                                                         04/17/2019   Tushy   04/16/2019   05/11/2019   PA0002173879
       425EE8BBB77B2810F4F541AC0FCA90C5571B50DF                           01:36:38
       File Hash:
       6D7608FA8661B4261FF898C8DCD6AAB7B014F5B3FE7E0AA46314EC93A49005E7
35     Info Hash:                                                         04/09/2019   Tushy   04/06/2019   04/29/2019   PA0002169945
       E005572E6EDC2281D2C05EAD5239E427E7B14E88                           22:56:39
       File Hash:
       F7FB48E1BECD7F260FB674AB1B23B07AFF55598D401C997D37C939B9C7A43910
